T F

UNITED STATES DEPARTMENT OF EDUCATION
r

W

o

z
&4

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

oQ

MAR 2 6 2004
Butch Stevens, Program Developer
Water Valley School District
Office of Special Education
P.O. Box 808
Water Valley, Mississippi 38965
Dear Mr . Stevens :
The Office of Special Education Programs (OSEP) in the U .S . Department of Education has
received your request to use funds from the Individuals with Disabilities Education Act (IDEA)
to construct a small building on the campus of one of Water Valley School District's two
schools . According to your letter, the building would be used to house the office of the
department and create space for storage of its many documents relating to current and former
students . You also state that additional space is needed for speech/language therapy and for a
more appropriate location for the district's preschool and developmentally delayed classroom .
The information you submitted with your letter is not sufficient for the Secretary to respond to
your request . For approval of any costs under the IDEA, the expenditures must relate to the
provision of special education and related services . Further, to be allowable under Federal
awards, costs must meet the general principles for determining allowable costs set forth by the
Executive Office of the President, Office of Management and Budget (OMB) . OMB Circular
Number A-87 (Attachment A) lists the following general criteria that costs must meet in order to
be allowable under Federal awards :
a. Be necessary and reasonable for proper and efficient performance and administration of
Federal awards .
b. Be allocable to Federal awards under the provisions of this Circular .
c. Be authorized or not prohibited under State or local laws or regulations .
d. Conform to any limitations or exclusions set forth in these principles, Federal laws, terms
and conditions of the Federal award, or other governing regulations as to types or
amounts of cost items .
e. Be consistent with policies, regulations, and procedures that apply uniformly to both
Federal awards and other activities of the governmental unit .
f. Be accorded consistent treatment . A cost may not be assigned to a Federal award as a
direct cost if any other cost incurred for the same purpose in like circumstances has been
allocated to the Federal award as an indirect cost .
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
w ww .ed .gov
Our mission is to ensure eaual access to education and to promote educational excellence throuahout the Nation.

Page 2 - Butch Stevens

g. Except as otherwise provided for in this Circular, be determined in accordance with
generally accepted accounting principles .
h. Not be included as a cost or used to meet cost sharing or matching requirements of any
other Federal award in either the current or a prior period, except as specifically provided
by Federal law or regulation .
i.

Be the net of all applicable credits .

J.

Be adequately documented.

Under section 605 of the IDEA, the Secretary also must make an affirmative determination that a
program authorized under IDEA "would be improved by permitting program funds to be
used . . .to construct new facilities or alter existing facilities . . ." and must meet the compliance
requirements of section 605(b), which state that "any construction of new facilities or alteration
of existing facilities . . . shall comply with the requirements of (1) appendix A of part 36 of title 28,
Code of Federal Regulations (commonly known as the `Americans with Disabilities
Accessibility Guidelines for Buildings and Facilities') ; or (2) appendix A of part 101-19.6 of title
41, Code of Federal Regulations (commonly known as the `Uniform Federal Accessibility
Standards')."
In addition to the information your school district submits, the Secretary will also consider any
information on this request that the State educational agency (SEA) believes is relevant . For that
reason, we will be asking the Mississippi SEA for input on this matter .
Please send us information that addresses each of the issues outlined above so that the Secretary
may consider your request .
Sincerely,
9 . blj r-Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Dr . Melody Bounds, Bureau Director
Mississippi State Department of Education

